Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-4, 6-8, 10-11, 13, 16-17, 19, and 21-27 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 04/06/2021 have been fully considered, please see the office action below for details.

Allowable Subject Matter
Claims 1-4, 6-8, 10-11, 13, 16-17, 19, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 8, and 13, in the instant application have not been rejected using prior art because no 
causing presentation, in a user interface, of a realized topology representing a cloud service in a cloud, the realized topology comprising a plurality of nodes that are associated with respective policies and lifecycle management actions (LCMAs), each policy of the policies comprising a set of one or more rules governing management of the cloud service;
identifying a new node and a new remediation policy for the new node in the modified portion to conform the new node to a further policy of a further node in the realized topology, the further policy being part of the policies, the new node replacing the first node in the modified portion;
executing logic associated with the modified portion based on a number of the LCMAs to produce a new realized topology; and
instantiating, in the cloud, a new cloud service corresponding to the new realized topology, wherein each LCMA of the number of the LCMAs comprises an associated application programming interface (API) and wherein the instantiating comprises calling each associated API to provision a number of resources to manage a lifecycle of the new cloud service.
Nagaraja 2013/0232463 discloses using cloud infrastructures, deployment plans, blueprints to insert custom scripts or task in sequence of tasks to be performed to deploy an application in different phases.  However, Nagaraja does not clearly disclose  identifying a new node and a new remediation policy for the new node in the modified portion to conform the new node to a further policy of a further node in the realized 
Ferris 2009/0300423 discloses software test management in cloud-based network where the software life cycle development can provide access to a set of API for a set of software tools so the test software can be tested and optimized.  However, Ferris does not disclose does not clearly disclose  identifying a new node and a new remediation policy for the new node in the modified portion to conform the new node to a further policy of a further node in the realized topology, the further policy being part of the policies, the new node replacing the first node in the modified portion; executing logic associated with the modified portion based on a number of the LCMAs to produce a new realized topology; and instantiating, in the cloud, a new cloud service corresponding to the new realized topology, wherein each LCMA of the number of the LCMAs comprises an associated application programming interface (API) and wherein the instantiating comprises calling each associated API to provision a number of resources to manage a lifecycle of the new cloud service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457